                                     United States District Court
                                    NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION


United States of America,                                 Case No. CR / ^cn-OHHl, Cii6-\>1-
                Plaintiff,                                STIPULATED ORDER EXCLUDING TIME
                    V.                                    UNDER THE SPEEDY TtROiACT^
                                                                                                        D

              Defendant.
                                                                                               C1020W

For the reasons stated by the parties on the record on to}'3>i>        ,2018, the^&&^1rt-'fefeludgs,t:i^^
under the Speedy Trial Act from       (_&'d34S-   , 2018 to                                  " ^'tllaW^
                                                                                 2018 and finds
ends ofjustice served by the continuance
                                     ice outweigh
                                         ou1      the best interest ofthe public and the defendant in a
speedy trial. See 18U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this continuance on
the following factor(s):

       Failure to grant a continuance would be likely to result in a miscarriage of justice.
      , &el8U.S.C. §3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [check applicable reasons]          thenumber of
       defendants,          the nature ofthe prosecution, or       the existence of novel questions offact
       or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or thetrial
       itself within the time limits established by this section. See 18U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of duediligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
       counsel's other scheduled case commitments, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant the reasonable time
       necessary for effective preparation, taking intoaccount the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

         IT IS SO ORDERED.


DATED:
                                                          roSEPHCSMO
                                                          Chief Masisfrate Judge


STIPULATED:
                             fc/rDefendant ~              IA^istant United States Attorney
